DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al (US 2019/0266706), in view of Onuma et al (US 2017/0018070).
Regarding Claim 1, Mondal teaches a image processing apparatus ([0032], Figs. 2A-2B, computing device 102 which includes shadow removal module 106 may perform shadow removal from a captured image), comprising: a processor ([0028-0029]) to: acquire a multiple value image ([0043], Fig. 2A, at block 214 shadow removal module 106 dilates I_DENOISED 1000 to generate a dilated noised removed binarized gradient image I_DILATE, de-noised black pixel clusters 1002, 1004, 1006, 1008, 1010, 1012, 1014, 1016, 1018, 1020, and 1022 in I_DENOISED 1000 provide good indications of the locations of the respective image contents in original document image 600, [0047], Fig. 2B, at block 218 shadow removal module 106 performs a connected component analysis on I_DILATE 1100, the connected component analysis identifies and labels the connected black pixels as connected components in an image, such as the shadow removal module 106 can use the connected components in I_DILATE 1100 as location information to generate the binary image from I_GRAY 1200),
generate a binary image from the multiple value image ([0048], Fig. 2B, at block 220 shadow removal module 106 binarizes I_GRAY 1200 to generate a binarized median-filtered gray image that includes the large components in I_GRAY 1200 that correspond to the decidedly dark regions in I_LUMINANCE 700, [0033-0035], I_LUMINANCE is conventional shadow mask of original document image),
generate a shading removal pattern for removing the detected shading, based on the multiple value image ([0062], Fig. 2B, at block 224, shadow removal module 106 can optionally interpolate I_LUMINANCE 700 using I_CMAP 1400 to generate a partially interpolated shadow mask, a pixel intensity value of 255 (e.g., a white pixel for a gray scale image) for a pixel in a shadow map signifies that no action is required for that corresponding pixel in an image during the shadow removal process, once the pixels in I_LUMINANCE 700 that correspond to the black pixels in I_CMAP 1400 are processed in this manner, the resulting image is a partially interpolated I_LUMINANCE 700, [0064], at block 226 shadow removal module 106 processes I_PARTIAL_INTERPOLATE 1500 to generate a shadow map, in such instances, instead of effectively removing each decidedly dark region in I_LUMINANCE 700, shadow removal module 106 effectively removes each decidedly dark region in I_PARTIAL_INTERPOLATE 1500 by setting the pixel intensity of the pixels of the decidedly dark region to the average of the intensity values of the neighboring pixels), and
generate a shading removal image by applying the shading removal pattern to the binary image ([0073-0074], Fig. 2B, at block 228 shadow removal module 106 can perform smoothing of I_FINAL_INTERPOLATE 1700, at block 230 shadow removal module 106 removes the shadows from original document image 600 using I_FINAL_INTERPOLATE 1700); and
an output device ([0028-0029]) to output the shading removal image or information generated using the shading removal image ([0074], Fig. 2B, steps 230-232, shadow removal process 106 can remove the shadows from original document image 600, see Fig. 18 showing the resulting shadow removed document image 1800 output by process 200).
Mondal fails to explicitly teach a storage device to store a shading pattern in which a condition of gradation values of a target pixel and a plurality of pixels having a predetermined positional relationship with respect to the target pixel are set; and detecting a pixel satisfying the condition set in the shading pattern from the multiple value image as a part of a shading.
In the same field of endeavor, Onuma teaches a storage device to store a shading pattern in which a condition of gradation values of a target pixel and a plurality of pixels having a predetermined positional relationship with respect to the target pixel are set; and detecting a pixel satisfying the condition set in the shading pattern from the multiple value image as a part of a shading ([0116-0117], characteristic pattern storage unit 200 extracts the shape data (appearance shape) defined by the working machine shape data definition unit 201 on the basis of the specifications of the working machine and stores the extracted shape data as a characteristic pattern indicative of the shape of the working machine, shadow profile characteristic pattern extraction unit 50 refers to a shadow profile image obtained by the shadow profile extraction unit 40 and the shape data stored in the characteristic pattern storage unit 200 to determine a characteristic pattern overlapping with the shadow profile image as a shadow profile characteristic pattern, the shadow profile characteristic pattern extraction unit 50 may otherwise perform matching between a corner point group extracted by the characteristic pattern extraction unit 170 and the shape data stored in the characteristic pattern storage unit 200 and extract, if they are similar to each other with the matching rate between them equal to or higher than a predetermined value, then the shadow profile characteristic pattern extraction unit 50 extracts the corner point group as shadow profile characteristic patterns).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shadow removal from an image through use of a shadow mask determined from interpolated image data, as taught in Mondal, to further include comparison of target shapes and shadows against data of known shadow profiles and characteristic patterns, as taught in Onuma, in order to more accurately and efficiently perform shadow removal. (See Onuma [0009, 0045])
Regarding Claim 3, Mondal teaches an image processing apparatus ([0032], Figs. 2A-2B, computing device 102 which includes shadow removal module 106 may perform shadow removal from a captured image), comprising: a processor ([0028-0029]) to: acquire a multiple value image ([0043], Fig. 2A, at block 214 shadow removal module 106 dilates I_DENOISED 1000 to generate a dilated noised removed binarized gradient image I_DILATE, de-noised black pixel clusters 1002, 1004, 1006, 1008, 1010, 1012, 1014, 1016, 1018, 1020, and 1022 in I_DENOISED 1000 provide good indications of the locations of the respective image contents in original document image 600, [0047], Fig. 2B, at block 218 shadow removal module 106 performs a connected component analysis on I_DILATE 1100, the connected component analysis identifies and labels the connected black pixels as connected components in an image, such as the shadow removal module 106 can use the connected components in I_DILATE 1100 as location information to generate the binary image from I_GRAY 1200),
generate a shading removal pattern for removing the detected shading, based on the multiple value image ([0062], Fig. 2B, at block 224, shadow removal module 106 can optionally interpolate I_LUMINANCE 700 using I_CMAP 1400 to generate a partially interpolated shadow mask, a pixel intensity value of 255 (e.g., a white pixel for a gray scale image) for a pixel in a shadow map signifies that no action is required for that corresponding pixel in an image during the shadow removal process, once the pixels in I_LUMINANCE 700 that correspond to the black pixels in I_CMAP 1400 are processed in this manner, the resulting image is a partially interpolated I_LUMINANCE 700, [0064], at block 226 shadow removal module 106 processes I_PARTIAL_INTERPOLATE 1500 to generate a shadow map, in such instances, instead of effectively removing each decidedly dark region in I_LUMINANCE 700, shadow removal module 106 effectively removes each decidedly dark region in I_PARTIAL_INTERPOLATE 1500 by setting the pixel intensity of the pixels of the decidedly dark region to the average of the intensity values of the neighboring pixels), and
generate a shading removal image by applying the shading removal pattern to the multiple value image ([0073-0074], Fig. 2B, at block 228 shadow removal module 106 can perform smoothing of I_FINAL_INTERPOLATE 1700, at block 230 shadow removal module 106 removes the shadows from original document image 600 using I_FINAL_INTERPOLATE 1700); and
an output device ([0028-0029]) to output the shading removal image or information generated using the shading removal image ([0074], Fig. 2B, steps 230-232, shadow removal process 106 can remove the shadows from original document image 600, see Fig. 18 showing the resulting shadow removed document image 1800 output by process 200).
Mondal fails to explicitly teach a storage device to store a shading pattern in which a condition of gradation values of a target pixel and a plurality of pixels having a predetermined positional relationship with respect to the target pixel are set; and detecting a pixel satisfying the condition set in the shading pattern from the multiple value image as a part of a shading.
In the same field of endeavor, Onuma teaches a storage device to store a shading pattern in which a condition of gradation values of a target pixel and a plurality of pixels having a predetermined positional relationship with respect to the target pixel are set; and detecting a pixel satisfying the condition set in the shading pattern from the multiple value image as a part of a shading ([0116-0117], characteristic pattern storage unit 200 extracts the shape data (appearance shape) defined by the working machine shape data definition unit 201 on the basis of the specifications of the working machine and stores the extracted shape data as a characteristic pattern indicative of the shape of the working machine, shadow profile characteristic pattern extraction unit 50 refers to a shadow profile image obtained by the shadow profile extraction unit 40 and the shape data stored in the characteristic pattern storage unit 200 to determine a characteristic pattern overlapping with the shadow profile image as a shadow profile characteristic pattern, the shadow profile characteristic pattern extraction unit 50 may otherwise perform matching between a corner point group extracted by the characteristic pattern extraction unit 170 and the shape data stored in the characteristic pattern storage unit 200 and extract, if they are similar to each other with the matching rate between them equal to or higher than a predetermined value, then the shadow profile characteristic pattern extraction unit 50 extracts the corner point group as shadow profile characteristic patterns).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shadow removal from an image through use of a shadow mask determined from interpolated image data, as taught in Mondal, to further include comparison of target shapes and shadows against data of known shadow profiles and characteristic patterns, as taught in Onuma, in order to more accurately and efficiently perform shadow removal. (See Onuma [0009, 0045])
Regarding Claim 4, Mondal, as modified by Onuma, teaches all aspects of the claimed invention as disclosed in Claim 3 above. Mondal further teaches wherein the processor corrects a shading area corresponding to the shading removal pattern in the multiple value image, by applying a smoothing filter of a size based on the shading pattern to the shading area ([0073], Figs. 2A-2B, at block 228, shadow removal module 106 can perform smoothing of I_FINAL_INTERPOLATE 1700, smoothing an image has the effect of eliminating pixel values which are unrepresentative of their surroundings, shadow removal module 106 can smoothen I_FINAL_INTERPOLATE 1700 using any existing image smoothing technique, such as a median filtering method that, for instance, replaces each pixel value in I_FINAL_INTERPOLATE 1700 with the average value of the pixel's neighbors, for example, as determined by a kernel (e.g., 3 pixel×3 pixel matrix, 5 pixel×5 pixel matrix, or any suitable size matrix), including the value of the pixel under consideration).
Regarding Claim 5, Mondal, as modified by Onuma, teaches all aspects of the claimed invention as disclosed in Claim 3 above. Mondal further teaches wherein the processor corrects a shading area corresponding to the shading removal pattern in the multiple value image, by replacing a pixel value of a target pixel in the shading area with a pixel value of a pixel having the highest luminance among pixels in a range based on the shading pattern from the target pixel ([0033], conventional shadow mask of original document image 600 can be generated using any existing technique to compute a shadow mask, one suitable technique is based on luminous intensity, where each pixel in the conventional shadow mask is set to the highest luminance level of a corresponding pixel in original document image 600).
Regarding Claim 6, Mondal, as modified by Onuma, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Onuma further teaches wherein the storage device stores a plurality of the shading patterns, and wherein when a pixel in the multiple value image satisfies a condition set in at least one shading pattern among the plurality of shading patterns, the processor detects said pixel as a part of the shading ([0116-0117], characteristic pattern storage unit 200 extracts the shape data (appearance shape) defined by the working machine shape data definition unit 201 on the basis of the specifications of the working machine and stores the extracted shape data as a characteristic pattern indicative of the shape of the working machine, shadow profile characteristic pattern extraction unit 50 refers to a shadow profile image obtained by the shadow profile extraction unit 40 and the shape data stored in the characteristic pattern storage unit 200 to determine a characteristic pattern overlapping with the shadow profile image as a shadow profile characteristic pattern, the shadow profile characteristic pattern extraction unit 50 may otherwise perform matching between a corner point group extracted by the characteristic pattern extraction unit 170 and the shape data stored in the characteristic pattern storage unit 200 and extract, if they are similar to each other with the matching rate between them equal to or higher than a predetermined value, then the shadow profile characteristic pattern extraction unit 50 extracts the corner point group as shadow profile characteristic patterns).
Regarding Claim 7, Mondal, as modified by Onuma, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Onuma further teaches wherein a plurality of the conditions are set in the shading pattern, and wherein when a pixel in the multiple value image satisfies a part of the conditions even when said pixel does not satisfy all the conditions set in the shading pattern, the processor detects said pixel as a part of the shading ([0116-0117], characteristic pattern storage unit 200 extracts the shape data (appearance shape) defined by the working machine shape data definition unit 201 on the basis of the specifications of the working machine and stores the extracted shape data as a characteristic pattern indicative of the shape of the working machine, shadow profile characteristic pattern extraction unit 50 refers to a shadow profile image obtained by the shadow profile extraction unit 40 and the shape data stored in the characteristic pattern storage unit 200 to determine a characteristic pattern overlapping with the shadow profile image as a shadow profile characteristic pattern, the shadow profile characteristic pattern extraction unit 50 may otherwise perform matching between a corner point group extracted by the characteristic pattern extraction unit 170 and the shape data stored in the characteristic pattern storage unit 200 and extract, if they are similar to each other with the matching rate between them equal to or higher than a predetermined value, then the shadow profile characteristic pattern extraction unit 50 extracts the corner point group as shadow profile characteristic patterns).
Regarding Claim 8, Mondal teaches a method for generating an image ([0032], Figs. 2A-2B, computing device 102 which includes shadow removal module 106 may perform shadow removal from a captured image), the method comprising:
acquiring a multiple value image ([0043], Fig. 2A, at block 214 shadow removal module 106 dilates I_DENOISED 1000 to generate a dilated noised removed binarized gradient image I_DILATE, de-noised black pixel clusters 1002, 1004, 1006, 1008, 1010, 1012, 1014, 1016, 1018, 1020, and 1022 in I_DENOISED 1000 provide good indications of the locations of the respective image contents in original document image 600, [0047], Fig. 2B, at block 218 shadow removal module 106 performs a connected component analysis on I_DILATE 1100, the connected component analysis identifies and labels the connected black pixels as connected components in an image, such as the shadow removal module 106 can use the connected components in I_DILATE 1100 as location information to generate the binary image from I_GRAY 1200);
generating a binary image from the multiple value image ([0048], Fig. 2B, at block 220 shadow removal module 106 binarizes I_GRAY 1200 to generate a binarized median-filtered gray image that includes the large components in I_GRAY 1200 that correspond to the decidedly dark regions in I_LUMINANCE 700, [0033-0035], I_LUMINANCE is conventional shadow mask of original document image);
generating a shading removal pattern for removing the detected shading, based on the multiple value image ([0062], Fig. 2B, at block 224, shadow removal module 106 can optionally interpolate I_LUMINANCE 700 using I_CMAP 1400 to generate a partially interpolated shadow mask, a pixel intensity value of 255 (e.g., a white pixel for a gray scale image) for a pixel in a shadow map signifies that no action is required for that corresponding pixel in an image during the shadow removal process, once the pixels in I_LUMINANCE 700 that correspond to the black pixels in I_CMAP 1400 are processed in this manner, the resulting image is a partially interpolated I_LUMINANCE 700, [0064], at block 226 shadow removal module 106 processes I_PARTIAL_INTERPOLATE 1500 to generate a shadow map, in such instances, instead of effectively removing each decidedly dark region in I_LUMINANCE 700, shadow removal module 106 effectively removes each decidedly dark region in I_PARTIAL_INTERPOLATE 1500 by setting the pixel intensity of the pixels of the decidedly dark region to the average of the intensity values of the neighboring pixels);
generating a shading removal image by applying the shading removal pattern to the binary image ([0073-0074], Fig. 2B, at block 228 shadow removal module 106 can perform smoothing of I_FINAL_INTERPOLATE 1700, at block 230 shadow removal module 106 removes the shadows from original document image 600 using I_FINAL_INTERPOLATE 1700); and
outputting the shading removal image or information generated using the shading removal image ([0074], Fig. 2B, steps 230-232, shadow removal process 106 can remove the shadows from original document image 600, see Fig. 18 showing the resulting shadow removed document image 1800 output by process 200).
Mondal fails to explicitly teach a storage device to store a shading pattern in which a condition of gradation values of a target pixel and a plurality of pixels having a predetermined positional relationship with respect to the target pixel are set; and detecting a pixel satisfying the condition set in the shading pattern from the multiple value image as a part of a shading.
In the same field of endeavor, Onuma teaches a storage device to store a shading pattern in which a condition of gradation values of a target pixel and a plurality of pixels having a predetermined positional relationship with respect to the target pixel are set; and detecting a pixel satisfying the condition set in the shading pattern from the multiple value image as a part of a shading ([0116-0117], characteristic pattern storage unit 200 extracts the shape data (appearance shape) defined by the working machine shape data definition unit 201 on the basis of the specifications of the working machine and stores the extracted shape data as a characteristic pattern indicative of the shape of the working machine, shadow profile characteristic pattern extraction unit 50 refers to a shadow profile image obtained by the shadow profile extraction unit 40 and the shape data stored in the characteristic pattern storage unit 200 to determine a characteristic pattern overlapping with the shadow profile image as a shadow profile characteristic pattern, the shadow profile characteristic pattern extraction unit 50 may otherwise perform matching between a corner point group extracted by the characteristic pattern extraction unit 170 and the shape data stored in the characteristic pattern storage unit 200 and extract, if they are similar to each other with the matching rate between them equal to or higher than a predetermined value, then the shadow profile characteristic pattern extraction unit 50 extracts the corner point group as shadow profile characteristic patterns).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shadow removal from an image through use of a shadow mask determined from interpolated image data, as taught in Mondal, to further include comparison of target shapes and shadows against data of known shadow profiles and characteristic patterns, as taught in Onuma, in order to more accurately and efficiently perform shadow removal. (See Onuma [0009, 0045])
Regarding Claim 9, Mondal teaches a method for generating an image ([0032], Figs. 2A-2B, computing device 102 which includes shadow removal module 106 may perform shadow removal from a captured image), the method comprising:
acquiring a multiple value image ([0043], Fig. 2A, at block 214 shadow removal module 106 dilates I_DENOISED 1000 to generate a dilated noised removed binarized gradient image I_DILATE, de-noised black pixel clusters 1002, 1004, 1006, 1008, 1010, 1012, 1014, 1016, 1018, 1020, and 1022 in I_DENOISED 1000 provide good indications of the locations of the respective image contents in original document image 600, [0047], Fig. 2B, at block 218 shadow removal module 106 performs a connected component analysis on I_DILATE 1100, the connected component analysis identifies and labels the connected black pixels as connected components in an image, such as the shadow removal module 106 can use the connected components in I_DILATE 1100 as location information to generate the binary image from I_GRAY 1200);
generating a shading removal pattern for removing the detected shading, based on the multiple value image ([0062], Fig. 2B, at block 224, shadow removal module 106 can optionally interpolate I_LUMINANCE 700 using I_CMAP 1400 to generate a partially interpolated shadow mask, a pixel intensity value of 255 (e.g., a white pixel for a gray scale image) for a pixel in a shadow map signifies that no action is required for that corresponding pixel in an image during the shadow removal process, once the pixels in I_LUMINANCE 700 that correspond to the black pixels in I_CMAP 1400 are processed in this manner, the resulting image is a partially interpolated I_LUMINANCE 700, [0064], at block 226 shadow removal module 106 processes I_PARTIAL_INTERPOLATE 1500 to generate a shadow map, in such instances, instead of effectively removing each decidedly dark region in I_LUMINANCE 700, shadow removal module 106 effectively removes each decidedly dark region in I_PARTIAL_INTERPOLATE 1500 by setting the pixel intensity of the pixels of the decidedly dark region to the average of the intensity values of the neighboring pixels);
generating a shading removal image by applying the shading removal pattern to the multiple value image ([0073-0074], Fig. 2B, at block 228 shadow removal module 106 can perform smoothing of I_FINAL_INTERPOLATE 1700, at block 230 shadow removal module 106 removes the shadows from original document image 600 using I_FINAL_INTERPOLATE 1700); and
outputting the shading removal image or information generated using the shading removal image ([0074], Fig. 2B, steps 230-232, shadow removal process 106 can remove the shadows from original document image 600, see Fig. 18 showing the resulting shadow removed document image 1800 output by process 200).
Mondal fails to explicitly teach a storage device to store a shading pattern in which a condition of gradation values of a target pixel and a plurality of pixels having a predetermined positional relationship with respect to the target pixel are set; and detecting a pixel satisfying the condition set in the shading pattern from the multiple value image as a part of a shading.
In the same field of endeavor, Onuma teaches a storage device to store a shading pattern in which a condition of gradation values of a target pixel and a plurality of pixels having a predetermined positional relationship with respect to the target pixel are set; and detecting a pixel satisfying the condition set in the shading pattern from the multiple value image as a part of a shading ([0116-0117], characteristic pattern storage unit 200 extracts the shape data (appearance shape) defined by the working machine shape data definition unit 201 on the basis of the specifications of the working machine and stores the extracted shape data as a characteristic pattern indicative of the shape of the working machine, shadow profile characteristic pattern extraction unit 50 refers to a shadow profile image obtained by the shadow profile extraction unit 40 and the shape data stored in the characteristic pattern storage unit 200 to determine a characteristic pattern overlapping with the shadow profile image as a shadow profile characteristic pattern, the shadow profile characteristic pattern extraction unit 50 may otherwise perform matching between a corner point group extracted by the characteristic pattern extraction unit 170 and the shape data stored in the characteristic pattern storage unit 200 and extract, if they are similar to each other with the matching rate between them equal to or higher than a predetermined value, then the shadow profile characteristic pattern extraction unit 50 extracts the corner point group as shadow profile characteristic patterns).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shadow removal from an image through use of a shadow mask determined from interpolated image data, as taught in Mondal, to further include comparison of target shapes and shadows against data of known shadow profiles and characteristic patterns, as taught in Onuma, in order to more accurately and efficiently perform shadow removal. (See Onuma [0009, 0045])
Regarding Claim 13, Mondal, as modified by Onuma, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Mondal further teaches correcting a shading area corresponding to the shading removal pattern in the multiple value image, by applying a smoothing filter of a size based on the shading pattern to the shading area ([0073], Figs. 2A-2B, at block 228, shadow removal module 106 can perform smoothing of I_FINAL_INTERPOLATE 1700, smoothing an image has the effect of eliminating pixel values which are unrepresentative of their surroundings, shadow removal module 106 can smoothen I_FINAL_INTERPOLATE 1700 using any existing image smoothing technique, such as a median filtering method that, for instance, replaces each pixel value in I_FINAL_INTERPOLATE 1700 with the average value of the pixel's neighbors, for example, as determined by a kernel (e.g., 3 pixel×3 pixel matrix, 5 pixel×5 pixel matrix, or any suitable size matrix), including the value of the pixel under consideration).
Regarding Claim 14, Mondal, as modified by Onuma, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Mondal further teaches correcting a shading area corresponding to the shading removal pattern in the multiple value image, by replacing a pixel value of a target pixel in the shading area with a pixel value of a pixel having the highest luminance among pixels in a range based on the shading pattern from the target pixel ([0033], conventional shadow mask of original document image 600 can be generated using any existing technique to compute a shadow mask, one suitable technique is based on luminous intensity, where each pixel in the conventional shadow mask is set to the highest luminance level of a corresponding pixel in original document image 600).
Regarding Claim 15, Mondal, as modified by Onuma, teaches all aspects of the claimed invention as disclosed in Claim 8 above. Onuma further teaches storing a plurality of the shading patterns in the storage device, and wherein when a pixel in the multiple value image satisfies a condition set in at least one shading pattern among the plurality of shading patterns, said pixel is detected as a part of the shading ([0116-0117], characteristic pattern storage unit 200 extracts the shape data (appearance shape) defined by the working machine shape data definition unit 201 on the basis of the specifications of the working machine and stores the extracted shape data as a characteristic pattern indicative of the shape of the working machine, shadow profile characteristic pattern extraction unit 50 refers to a shadow profile image obtained by the shadow profile extraction unit 40 and the shape data stored in the characteristic pattern storage unit 200 to determine a characteristic pattern overlapping with the shadow profile image as a shadow profile characteristic pattern, the shadow profile characteristic pattern extraction unit 50 may otherwise perform matching between a corner point group extracted by the characteristic pattern extraction unit 170 and the shape data stored in the characteristic pattern storage unit 200 and extract, if they are similar to each other with the matching rate between them equal to or higher than a predetermined value, then the shadow profile characteristic pattern extraction unit 50 extracts the corner point group as shadow profile characteristic patterns).
Regarding Claim 16, Mondal, as modified by Onuma, teaches all aspects of the claimed invention as disclosed in Claim 8 above. Onuma further teaches wherein a plurality of the conditions are set in the shading pattern, and wherein when a pixel in the multiple value image satisfies a part of the conditions even when said pixel does not satisfy all the conditions set in the shading pattern, said pixel is detected as a part of the shading ([0116-0117], characteristic pattern storage unit 200 extracts the shape data (appearance shape) defined by the working machine shape data definition unit 201 on the basis of the specifications of the working machine and stores the extracted shape data as a characteristic pattern indicative of the shape of the working machine, shadow profile characteristic pattern extraction unit 50 refers to a shadow profile image obtained by the shadow profile extraction unit 40 and the shape data stored in the characteristic pattern storage unit 200 to determine a characteristic pattern overlapping with the shadow profile image as a shadow profile characteristic pattern, the shadow profile characteristic pattern extraction unit 50 may otherwise perform matching between a corner point group extracted by the characteristic pattern extraction unit 170 and the shape data stored in the characteristic pattern storage unit 200 and extract, if they are similar to each other with the matching rate between them equal to or higher than a predetermined value, then the shadow profile characteristic pattern extraction unit 50 extracts the corner point group as shadow profile characteristic patterns).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al (US 2019/0266706), in view of Onuma et al (US 2017/0018070), and further in view of Van Der Putten (US 2019/0190831).
Regarding Claims 2 and 12, Mondal, as modified by Onuma, teaches all aspects of the claimed invention as disclosed in Claims 1 and 8 above. The combination fails to teach wherein when a white pixel is included in a range based on the shading pattern from a target pixel in a shading area corresponding to the shading removal pattern in the binary image, the processor corrects the shading area by replacing the target pixel with a white pixel.
In the same field of endeavor, Van Der Putten teaches wherein when a white pixel is included in a range based on the shading pattern from a target pixel in a shading area corresponding to the shading removal pattern in the binary image, the processor corrects the shading area by replacing the target pixel with a white pixel ([0066], a darker-shaded pixel can be detected and identified as a speckle when its neighboring pixels are predominantly of a lighter shade or fall within a color spectrum about the lighter shade (~target pixel in range of neighboring lighter/white pixels), a pixel can be identified as a speckle pixel if it is dark shaded and most of its neighbors are light shaded, the speckle remover module 256 can then perform de-speckling by removing the speckle pixel, the speckle pixel can be removed by converting a darker-shaded pixel in the binary-colored image to a lighter shade (e.g., white value)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shadow removal from an image through use of a shadow mask determined from interpolated image data, as taught in Mondal, modified by Onuma, to further include removal of the detected shading pattern by replacing target pixels with white pixels based on proximity of other white pixels, as taught in Van Der Putten, in order to more accurately perform image processing or machine vision techniques to identify target regions within an image. (See Van Der Putten [0103])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Miyauchi (US 2018/0336665) discloses shade removing from a background of a document ([0041-0046], Fig. 5, steps 502-506, Fig. 6, images 601-605).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641